Citation Nr: 1632485	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  14-27 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel




INTRODUCTION

The Veteran served on active duty from January 1955 to October 1959.  He died in January 2002.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In addition to the paper claims file, there are additional documents relevant to the appeal located in an electronic claims file from the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. At the time of death, the Veteran was not service-connected for any disability.  

2.  The Veteran's death certificate reflects that he died in January 2002 with a primary cause of brain death due to intracerebral hemorrhage.

3.  The Veteran's cause of death was unrelated to service, to include asbestos exposure therein.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to death.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§°5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38°C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (Fed. Cir. May 19, 2009) (unpublished).

In an October 2012 pre-rating letter, the RO notified the appellant of the evidence needed to substantiate the claim for service connection for the cause of the Veteran's death.  This letter provided her with the general criteria for the assignment of an effective date and initial rating, as well as a statement noting that the Veteran was not service-connected for any disability at the time of his death, and describing the evidence was needed to substantiate her claim for DIC benefits, pursuant to Hupp.  

The Board also finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and private treatment records.  The appellant has not identified any other outstanding evidence pertinent to the appeal.  

In addition, a VA medical opinion has been obtained with respect to the appellant's claim for cause of death benefits in June 2013.  The opinion report reflects consideration of the claims file and the appellant's contentions, and contains adequate rationale.  The Board acknowledges that additional private medical records associated with the Veteran's treatment in the days prior to his death appear to have been added to the claims file subsequent to VA obtaining this opinion.  However, given that these records document symptoms and treatment that are largely redundant of other information contained on other emergency treatment records and the Veteran's death certificate, and do not discuss any other symptoms or disability relevant to the cause of the Veteran's death or medical history, the Board finds that remand to obtain an additional opinion is not warranted.  Accordingly, the opinion is adequate for adjudication purposes.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection for the cause of the Veteran's death is thus ready to be considered on the merits.

II.  Law and Analysis

The appellant contends that service connection for the cause of the Veteran's death is warranted.  She alleges that the Veteran's exposure to asbestos in service caused lung problems, which led to the development of pulmonary hypertension and the subsequent cerebrovascular accident that caused his demise.  She indicated that he had been treated for mesothelioma prior to his death.

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving child of a veteran if the veteran died from a service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.

A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38°C.F.R. § 3.312(b). 

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

With regard to service connection, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38°C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. §°3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. §°1101. With respect to the current appeal, that list includes cardiovascular-renal disease and organic disease of the nervous system.  See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular-renal disease and organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

For reference purposes, VA considers systolic pressure of 140 mm Hg or more, or diastolic pressure of 90 mm Hg or more, to be indicative of Stage 1 hypertension.  See Veterans Benefits Administration  (VBA) Training Letter 00-07 (July 17, 2000) (citing to the Sixth Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (1997)).  A diagnosis of hypertension requires 2 or more readings on at least 3 different days.  Id.  See 38°C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1).

A 10 percent rating is warranted for hypertensive vascular disease (hypertension and isolated systolic hypertension) where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.

VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in the VA Adjudication Procedure Manual and Manual Rewrite. See Adjudication Manual, M21-1, VI.ii.2.C.2.a.; see also VAOPGCPREC 4-00 (April 13, 2000). 

The guidelines provide that the latency period varies from 10 to 45 years between first exposure and development of the disease.  Also of significance is that an asbestos-related disease can develop from brief exposure to asbestos or from being a bystander.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract. 

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  

The Veteran's death certificate reflects that he died in January 2002 with a primary cause of brain death due to intracerebral hemorrhage.  

The Veteran's service treatment records include no complaint, findings, or diagnosis related to intracerebral hemorrhage and no related abnormalities were indicated on discharge examination.  The heart, lungs and chest were found to be normal on examination at that time, blood pressure was 128/70, and chest x-ray was essentially negative.  

The Veteran's personnel records show that he served in the United States Navy as a fireman, which, according to May 2002 VA memorandum, is shown to be an occupation highly probable for exposure to asbestos.  The Board accepts that the Veteran was exposed to asbestos in service, as the RO has done. 

Treatment records and an emergency room report from Jefferson Memorial Hospital reflect that the Veteran presented for emergency room treatment on January 27, 2002.  He had worked with a headache that morning and largely ignored it, taking one of his wife's pain pills and some aspirin.  That afternoon, he had some clumsiness with his left foot but dismissed it.  That evening he tried to move around the house and fell.  He was unable to hold food in his mouth and had a left facial droop.  

Upon presentation at the hospital, he was somnolent with decreased responsiveness.  He had impaired speech.  He had no similar symptoms previously.  No chest pain, palpitations, cough, sputum, or trouble breathing were indicated.  A prior history of high blood pressure, heart disease, atrial fibrillation, prostatic hypertrophy, and depression were indicated.  A prior history of smoking, quit 6 years prior, and alcohol use, quit 10 years ago, was noted.  He was in no respiratory distress and breath sounds were normal. He was admitted to the emergency room, when he had left facial drooping and was barely able to move his left arm.  He had left side neglect and sensory deficit on the entire left side that was incomplete.  A CAT scan revealed a basal ganglia hemorrhage.  The hemorrhage was large and extended several centimeters up into his temporal lobe and into his right lateral ventricle. 

Chest x-ray revealed probable cardiomegaly with arteriosclerosis.  There was a prominent appearance of the pulmonary vessel that might have been due to pulmonary hypoinflation.  Pulmonary vascular congestion could not be excluded.  There was an infiltrate in the mid and inferior right lung region.  The differential diagnosis of this appearance included pulmonary edema versus infection.  Clinical correlation was recommended to exclude congestive heart failure.

A neurosurgeon at another facility was contacted.  In the meantime, the Veteran deteriorated neurologically.  He experienced two seizures, after which he was not communicative or verbal.  Prior to transfer, he was intubated and continued to breathe spontaneously and maintain his saturations.  He was subsequently admitted to St. John's Mercy Medical Center.

Records form St. John's Mercy Medical Center dated in January 2002 indicate that the Veteran was transferred there for further management of his hemorrhagic infarct in the right basal ganglia.  Upon admission, coma due to intracerebral hemorrhage and respiratory failure were noted. When initially seen in the intensive care unit, he was on the ventilator, unresponsive to verbal stimuli.  His lungs had good air entry with no wheezing bilaterally.  He was unresponsive to verbal commands.  He moved his left lower extremity from side to side, but not against gravity.  He did have a gag reflex on the ventilator.

He was taken to the operating room secondary to the large intracranial hemorrhage.  A postop CT scan showed a large hematoma at the operated side with a shift.  Continued workup, including apnea test, showed brain death.  He was removed from the ventilator when brain death was confirmed.  

In a June 2013 VA opinion report, the examiner indicated that he reviewed the claims file. He noted that the appellant claimed that the Veteran's death was due to asbestos exposure.  He noted that the cause of death shown on the death certificate was brain death due to intracerebral hemorrhage.  

After review, the examiner opined that the Veteran's cause of death was less likely than not incurred in or caused by the claimed in-service event, injury or illness.  In so finding, the examiner noted that the Veteran's death certificate listed a cause of death of brain death due to or a consequence of intracerebellar hemorrhage.  No other significant conditions contributing to death were listed.  Other treatment records also showed that he suffered from atrial fibrillation, depression, and prostate hypertrophy.  A chest x-ray two days before his death was negative for any pleura calcifications or pleural effusions (which are a hallmark of asbestos exposure).  He was experiencing no other lung issues at the time of his death as far was seen in his medical records.  CT scan showed an acute cerebral hemorrhage suggestive of hypertensive hemorrhage which was ultimately considered the cause of death.

The examiner opined that the Veteran's death was not related to any asbestos exposure, as his death was caused from an acute cerebral hemorrhage most likely hypertensive in etiology, which is not caused by, aggravated by, or associated with in any way possible to asbestos exposure.

As noted above, the Veteran was not service-connected for any disability at the time of his death.  

With regard to the presently nonservice-connected cause of death listed on his death certificate, brain death due to intracerebral hemorrhage, here there is no probative evidence of a nexus between brain death/intracerebral hemorrhage and the Veteran's service.  That is, service connection is not warranted for the cause of death listed on the Veteran's death certificate.  The appellant-widow has never specifically contended, and evidence does not otherwise establish, that the disabilities listed on the death certificate had their onset during the Veteran's active service many years ago.  Rather, the record reflects that the intracerebral hemorrhage arrest manifest suddenly, shortly prior to death, and thus many years after service.  There is also no indication of onset of hypertension in service or within one year of discharge from service, or report of elevated blood pressure readings or hypertensive symptoms since service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  See Walker, 708 F.3d at 1336-40.  Moreover, there also is no probative evidence (no nexus evidence) linking the Veteran's cause of death with his active service.  Holton, 557 F.3d at 1366.  

To the extent that the appellant claims that the Veteran was exposed to asbestos in service, which contributed to his lung problems and led to the development of pulmonary hypertension and the subsequent cerebrovascular accident, the Board notes that while asbestos exposure is conceded, the record does not reflect diagnosis or treatment of an asbestos-related disease.  Regardless, even if the Board were to assume that the Veteran had mesothelioma or other asbestos-related disease, there is no indication that it played a causal role in the Veteran's death.  In fact, the only opinion of record to address this contention, that of the June 2013 VA examiner, weighs against the claim.  That examiner determined that the Veteran's cause of death was not related to asbestos exposure.  The appellant has no identified any other evidence that supports her claim.

Finally, with regard to lay evidence, in certain instances lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed. Cir. 2009).  In this case, the probative value of the appellant's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who provided the June 2013 opinion.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287   (Fed. Cir. 2009).

ORDER


Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


